STONE, J.
[1.] Tbe record informs us that tbe deposition of tbe witness Graham was not used in evidence on tbe trial. Tbis being tbe case, it is clear tbe court committed no error, available to appellant, in refusing to suppress it.
[2.] It does not appear tbat any final record bad been made in tbe case of Chappel v. Cook & Buffington. There was no error in receiving in evidence wbat was proved to be tbe original papers in tbat cause. — Sbep. Dig. 669, § 90.
[3.] A motion was made to exclude from tbe jury tbe endorsements on tbe execution. Tbe motion was to exclude tbe whole. A part of tbe endorsement was tbe sheriff’s return of ‘ satisfied.’ Tbat was clearly legal evidence ; and under tbe rule, if a portion of tbe testimony was illegal, tbe court was not bound to separate tbe legal from tbe illegal evidence, but might properly overrule tbe whole motion. — Sbep. Dig. 596, § 169.
[4.] Drawing all inferences from tbe evidence which a jury might or could have drawn, tbe court could do nothing less than render judgment for tbe plaintiff. — Sbep. Dig. 589, §69.
Judgment affirmed.